Citation Nr: 0511191	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Newark, New 
Jersey, which denied an increase in a 30 percent rating for 
service-connected PTSD.  A hearing was held before the 
undersigned Veterans Law Judge in March 2004.  Unfortunately 
the tape of this hearing was lost.  A Board videoconference 
hearing was held in March 2005.  

The Board also notes that the veteran has raised claims for 
entitlement to service connection for alcohol dependence, 
claimed as secondary to service-connected PTSD, and tongue 
cancer, both claimed as secondary to service-connected PTSD.  
These issues are not in appellate status and are referred to 
the RO for appropriate action.  The Board notes that the RO 
has previously adjudicated the issue of entitlement to 
service connection for tongue cancer claimed as due to in-
service herbicide exposure, but it has not yet adjudicated 
the claim for service connection for tongue cancer under the 
veteran's new claim of secondary service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

By a letter dated in June 2004, a VA physician at the VA 
Medical Center (VAMC) in Lyons, New Jersey, indicated that 
the veteran has received treatment for PTSD since October 
1998.  At his recent Board hearing, the veteran reported 
receiving regular treatment since 2001 at the Hackensack 
outpatient clinic.  The most recent VA medical records on 
file are dated in 2002.  The RO should obtain all VA 
treatment records pertaining to PTSD dated since January 
2002.  38 U.S.C.A. § 5103A(c) (West 2002); See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board notes that the most recent VA psychiatric 
examination was performed in November 2001.  In light of 
statements by the veteran and his wife to the effect that his 
PTSD has worsened, the Board finds that another VA 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, the Board notes that additional evidence has been 
submitted to VA since the October 2003 supplemental statement 
of the case.  Although the veteran has waived RO review of 
this evidence, as this case is being remanded for other 
reasons, the RO should consider this new evidence.  See 
38 U.S.C.A. §§ 19.31, 19.37, 20.1304 (2004).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of any 
additional private medical records 
regarding treatment subsequent to March 
3004.

2.  The RO should obtain copies of all VA 
treatment records dated from January 2002 
to the present from the Hackensack 
outpatient clinic, and associate them 
with the claims file.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
evaluate the current level of severity of 
his service-connected PTSD.  All 
necessary tests should be performed.  The 
examiner should comment on any 
occupational and social impairment 
resulting from the veteran's service- 
connected PTSD.  The examination should 
include a Global Assessment of 
Functioning score (GAF).  A complete 
rationale for any opinion expressed 
should be included in the report.

The claims file should be reviewed by the 
examiner and the examination report 
should reflect that this has been done.

4.  Following any additional development 
deemed appropriate by the RO, the AOJ 
should readjudicate the veteran's claim, 
with consideration of all additional 
evidence received since the October 2003 
supplemental statement of the case.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

